UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-167853 ENERGY EDGE TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 52-2439239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 Plaza Real, Suite 275 Boca Raton, Florida (Address of principal executive offices) (Zip Code) (561) 962-4258 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of shares of Common Stock, $0.00001 par value, outstanding on May 14, 2013 was 102,873,829. ENERGY EDGE TECHNOLOGIES CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements Consolidated Balance Sheets, March 31, 2013 and December 31, 2012 (Unaudited) F-1 Consolidated Statements of Operations and Comprehensive Income for the three months ended March 31, 2013 and 2012 (Unaudited) F-2 Consolidated Statement of Stockholders’ Equity as of March 31, 2013 (Unaudited) F-3 Consolidated Statements of Cash Flows for thethree months ended March 31, 2013and 2012 (Unaudited) F-4 Notes to the Consolidated Financial Statements F-5 – F-13 Item 2 Management’s Discussion and Analysis or Plan of Operation 3 Item 3 Quantitative and Qualitative Disclosures about Market Risk 6 Item 4 Controls and Procedures 6 Part II – Other Information Item 1 Legal Proceedings 7 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 7 Item 3 Defaults Upon Senior Securities 7 Item 4 Mine Safety Disclosures 7 Item 5 Other Information 7 Item 6 Exhibits 7 Table of Contents PART 1.FINANCIAL STATEMENTS ITEM 1. FINANCIAL STATEMENTS ENERGY EDGE TECHNOLOGIES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) AS OF MARCH 31, 2, 2012 ASSETS March 31, 2013 December 31, 2012 Current Assets Cash and cash equivalents $ $ Contract receivables – net - - Costs and estimated earnings in excess of billings - - Accounts receivable – other Prepaid expenses Total Current Assets Property and Equipment Computers and equipment Less: accumulated depreciation ) ) Property and Equipment – net Other Assets Intangible Assets 0 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Due to Related Parties Billings in excess of costs and estimated earnings on uncompleted contracts - - Total Liabilities Stockholders’ Equity (Deficit) Common stock, $.00001 par value, 250,000,000 shares authorized, 100,357,026 shares issued and outstanding (78,667,872 – December 31, 2012) Additional paid in capital Subscription receivable ) ) Treasury stock ) ) Accumulated deficit ) ) ) Non-controlling interests ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents ENERGY EDGE TECHNOLOGIES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, 2 Three Months Ended March 31, CONTRACT REVENUES $ $ CONTRACT COSTS GROSS PROFIT ) OPERATING EXPENSES Compensation Consulting services Professional fees Director fees - General & administrative expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) LOSS FROM OPERATIONS AND BEFORE NON-CONTROLLING INTERESTS ) ) LESS: LOSS ATTRIBUTABLE TO NON-CONTROLLING INTERESTS - LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET LOSS ATTRIBUTABLE TO ENERGY EDGE TECHNOLOGIES CORPORATION $ ) $ ) LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING:BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. F-2 Table of Contents ENERGY EDGE TECHNOLOGIES CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (Unaudited) AS OF MARCH 31, 2013 Common Stock Additional Paid in Subscription Treasury Non-Controlling Accumulated Deficit Total Stockholders’ Equity (Deficit) Shares Amount Capital Receivable Stock Interests (Restated) (Restated) Balance, December 31, 2010, as originally reported $ $ $
